United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-735
Issued: October 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2011 appellant filed a timely appeal from the December 17, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation effective June 6, 2010 on the grounds that he no longer had residuals of his
accepted employment injuries after that date.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on April 18, 2005 appellant, then a 55-year-old transportation
security screener, sustained lumbago, right knee contusion, right hip bursitis, lumbar radiculitis,
permanent aggravation of right hip arthritis, permanent aggravation of degenerative disc disease
of the low back and spinal stenosis at the L3-4, L4-5 and L5-S1 levels.2 Appellant received
compensation for wage loss for total disability commencing June 12, 2005. He was held off
work by Dr. Kenneth Botwin, an attending Board-certified internist.
On May 10, 2010 Dr. Anthony Moreno, an attending Board-certified orthopedic surgeon,
advised that a May 6, 2005 magnetic resonance imaging (MRI) scan of appellant’s back showed
multilevel lumbar degenerative disc disease, most prominent at L3-4, L4-5 and L5-S1 and
anterolisthesis of L5 on S1. There were disc bulges noted at these levels with moderate bilateral
neural foraminal stenosis at L4-5 and L5-S1. The findings also showed bone edema most
prominent at L4 and L5.
The findings of a May 18, 2005 MRI scan testing of appellant’s pelvis showed probable
avascular necrosis with fragmentation involving the subchondral area of the medial aspect of the
right femoral head and apparent attenuation of the overlying cartilage. The left hip and the rest
of the bony pelvis were unremarkable. Electrodiagnsotic testing from May 24, 2005 showed
radiculopathies in both legs.
In an October 15, 2009 report, Dr. Botwin stated that appellant reported having severe
back and leg pain with numbness and tingling in both legs. He diagnosed lumbar myofascial
pain, sacroiliitis, spinal stenosis of the lumbar region, thoracic or lumbosacral neuritis or
radiculitis, hip joint pain, bilateral hip avascular necrosis, degeneration of lumbar intervertebral
disc, left S1 Tarlov cyst, multilevel L3-S1 degenerative joint disease and stenosis, severe
hypertrophic L4-S1 facet arthropathy and L5-S1 spondylolisthesis (grade 1). Dr. Botwin advised
that the conditions were related to appellant’s employment and were not an aggravation of
preexisting conditions. He concluded that appellant was unable to work and was permanently
disabled.
In early November 2009, OWCP referred appellant, a statement of accepted facts and the
case record to Dr. Narinder Aujla, a Board-certified orthopedic surgeon, for a second opinion
examination. It asked Dr. Aujla to address whether appellant had residuals of his employment
injuries.
In a November 20, 2009 report, Dr. Aujla reviewed appellant’s medical records, provided
a description of his medical history and performed a physical examination. He noted that
palpation of the thoracic and lumbar spine revealed no spasm, but that appellant had tenderness
near the sacroiliac joint. Appellant did not exhibit any motor weakness or sensory loss in his
lower extremity muscle groups and was able to extend both knees without arching his back.
Dr. Aujla diagnosed lumbar disc degeneration and right hip pain, noting that appellant had
preexisting lumbar disc degeneration and sustained a temporary aggravation of the lumbar spine.
2

Appellant’s employment injuries were attributed to lifting a stack of plastic bins on April 18, 2005 and an
incident on the same date when he twisted his trunk while tripping on a floor mat.

2

He stated that appellant exhibited no signs of avascular necrosis or any arthritis of the hip at the
time of his work injury, but indicated that he did have some right trochanteric bursitis, most
likely in the form of a hip strain. Dr. Aujla noted that appellant had symptoms of lumbar disc
degeneration and no residual symptoms of the original injury. He indicated that appellant’s
significant lumbar disc degeneration and overweight condition would prevent him from
performing duties as a transportation security officer. Dr. Aujla stated that appellant had
permanent light-duty restrictions.3
OWCP determined that a conflict in medical opinion arose between Dr. Botwin and
Dr. Aujla regarding whether appellant had disability residuals of his employment injuries. It
referred appellant, a statement of accepted facts and the case record to Dr. Emmanuel Scarlatos,
a Board-certified orthopedic surgeon, for an impartial medical examination and an opinion on the
matter.
In a March 31, 2010 report, Dr. Scarlatos discussed appellant’s factual and medical
history and reviewed the findings of the previous examinations and diagnostic tests. On physical
examination, appellant ambulated with a cane and exhibited minimal guarding with respect to
position changes. He got on and off the examining table without obvious difficulty and could
stand erect. There were no lumbar spasms or radicular symptoms of dysesthesias and hip
rotation was symmetrical with no groin pain. Dr. Scarlatos noted that appellant had tenderness
over the right lateral aspect of his pelvis near the trochanter and mild tenderness in his right
sciatic notch region. Mobility at the waist was guarded with extension diminished to about 10 to
15 degrees. There were no dysesthesias or radicular symptoms found on examination, even
though appellant complained of such conditions. Deep tendon reflexes were symmetrically
slightly diminished, straight leg raising was to 90 degrees bilaterally with no radicular symptoms
and examination of the right knee yielded normal results. Dr. Scarlatos diagnosed degenerative
disc disease with grade 1 spondylolisthesis of L4 on L5 and L5 on S1; degenerative arthrosis of
the right and left hips -- rule out focal avascular necrosis of the femoral heads; acquired bilateral
foraminal stenoses at L4-5 and L5-S1; and resolved capsuloligamentous sprain of the right knee.
Dr. Scarlatos stated that appellant sustained a soft-tissue injury superimposed upon
preexisting lumbar spondylosis and degenerative arthritis of the right hip, both of which
preexisted the April 18, 2005 work injury. He noted that appellant had denied having any
preexisting disease prior to April 18, 2005, but indicated that it was obvious that the lumbar and
hip pathologies existed at the time of his work injury. Dr. Scarlatos noted the fact that appellant
continued to experience symptoms with respect to the low back and right buttock areas was the
result of his preexisting degenerative changes. He stated, “There is no evidence to suggest that
there has been an aggravation of this pathology, though the claimant/examinee stated … that
[appellant’s] had received treatment over the years from several orthopedists and several
chiropractic physicians but felt that the work injury of April 18, 2005 resulted in an increase in
intensity and frequency of his usual back and right lower extremity symptoms.” Dr. Scarlatos
indicated that there was significant magnification and exaggeration of appellant’s subjective
complaints unsupported by the clinical examination. He stated that appellant was capable of
3

Dr. Aujla completed a work restrictions form outlining recommended limits on such activities as walking,
standing and lifting.

3

engaging in some form of light or modified duties noting that any work restrictions were
“predicated upon the preexisting degenerative changes noted in the lumbar spine as well as the
hips.” Appellant could not, however, return to his regular work for the employing establishment.
In an April 14, 2010 notice, OWCP advised appellant that it proposed to terminate his
wage-loss compensation and medical benefits because he no longer had residuals of his accepted
employment injuries. It indicated that the weight of the medical evidence with regards to workrelated residuals rested with the opinion of Dr. Scarlatos. Appellant was advised that he could
submit additional evidence for consideration within 30 days if he disagreed with the proposed
action.
Appellant submitted a May 3, 2010 written statement, prior to the April 18, 2005 work
injury, he was able to work full duty with no restrictions. He disagreed with Dr. Scarlatos’
opinion that he had sustained a soft-tissue injury superimposed on preexisting degenerative
disease. Appellant denied telling Dr. Scarlatos that he had back and leg symptoms in the past
and had received treatment for such conditions from several orthopedists and chiropractors.
In a January 13, 2009 report, Dr. Eric Bonenberger, an attending Board-certified
orthopedic surgeon, reported findings on physical examination and noted that appellant exhibited
pain localized to his hip with passive range of motion. There was a positive hip impingement
sign on the right and a negative sign on the left. Dr. Bonenberger noted that forward flexion of
the hips was to 90 degrees, abduction was to 60 degrees, internal rotation was to 0 degrees and
external rotation was to 45 degrees. He diagnosed bilateral hip pain secondary to avascular
necrosis, right greater than left. In an April 19, 2010 report, Dr. Botwin diagnosed numerous
conditions, including spinal stenosis of the lumbar region, thoracic or lumbosacral neuritis or
radiculitis, hip joint pain, degeneration of lumbar intervertebral disc, left S1 Tarlov cyst,
multilevel L3-S1 degenerative joint disease, spinal stenosis of lumbar region severe hypertrophic
L4-S1 facet arthropathy, L5-S1 spondylolisthesis (grade 1), lumbar myofascial pain and
sacroiliitis. He stated that appellant had permanent and total disability.4
In a May 19, 2010 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits effective June 6, 2010 finding that the opinion of Dr. Scarlatos showed that
appellant had no residuals of his accepted employment injuries after June 6, 2010.
Appellant disagreed with OWCP’s termination decision, and through counsel, requested a
telephonic hearing with OWCP’s hearing representative.
The hearing was held on
October 6, 2010. Appellant testified that he had not worked since he was separated from the
employing establishment in 2006 and that Dr. Botwin has not stated that he is able to return to
work. Counsel argued that Dr. Scarlatos did not discuss all the accepted conditions in his report
and improperly concluded that the preexisting conditions had only been temporarily worsened by
the work injury. He indicated that appellant’s claim was accepted for spinal stenosis and argued
that Dr. Scarlatos’ acknowledgement that this condition was still present showed that it had not
been cured. Counsel noted that he interpreted Dr. Scarlatos’ report as stating that appellant’s
4

An April 26, 2010 MRI scan (without contrast) of appellant’s pelvis and hips showed unremarkable results with
no evidence of bone contusion, fracture, dislocation, osteoarthritis, joint effusion or avascular necrosis or other
abnormalities concerning the hips.

4

claim should only have been accepted for a soft-tissue injury superimposed on the preexisting
degenerative lumbar spondylosis and degenerative arthritis of the right hip. He asserted that
Dr. Scarlatos did not acknowledge that the aggravation of appellant’s back and hip conditions
were permanent and therefore did not follow the statement of accepted facts.5
In a December 17, 2010 decision, OWCP’s hearing representative affirmed its May 19,
2010 decision.
LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.6 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.7
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.8
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”9 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.10
ANALYSIS
OWCP accepted that on April 18, 2005 appellant sustained lumbago, right knee
contusion, right hip bursitis, lumbar radiculitis, permanent aggravation of right hip arthritis,
permanent aggravation of degenerative disc disease of the low back and spinal stenosis at the L34, L4-5 and L5-S1 levels. It terminated his wage-loss compensation and medical benefits
effective June 6, 2010 based on a March 31, 2010 report of Dr. Scarlatos, a Board-certified
orthopedic surgeon who served as an impartial medical specialist.
OWCP properly determined that there was a conflict in the medical opinion between
Dr. Botwin, an attending Board-certified internist and Dr. Aujla, a Board-certified orthopedic
surgeon acting as an OWCP referral physician, on the issue of whether appellant continued to

5

Appellant submitted a May 26, 2010 report in which Dr. Botwin continued to find him totally disabled.

6

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

7

Id.

8

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

9

5 U.S.C. § 8123(a).

10

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

5

have residuals of his accepted employment injuries.11 In order to resolve the conflict, it properly
referred appellant, pursuant to section 8123(a) of FECA, to Dr. Scarlatos for an impartial
medical examination and an opinion on the matter.12
The Board finds that OWCP did not present sufficient evidence to justify its termination
of appellant’s wage-loss compensation and medical benefits effective June 6, 2010. The
March 31, 2010 report of Dr. Scarlatos is not sufficiently rationalized to constitute the weight of
the medical evidence with respect to appellant’s continuing work-related residuals.13
Dr. Scarlatos discussed appellant’s medical history and provided a review of the findings
of his previous examinations and diagnostic tests. He noted that during the physical examination
appellant had tenderness over the right lateral aspect of his pelvis near the trochanter and mild
tenderness in his right sciatic notch region. Mobility at the waist was guarded with extension
diminished to about 10 to 15 degrees. Dr. Scarlatos diagnosed degenerative disc disease with
grade 1 spondylolisthesis of L4 on L5 and L5 on S1; degenerative arthrosis of the right and left
hips -- rule out focal avascular necrosis of the femoral heads; acquired bilateral foraminal
stenoses at L4-5 and L5-S1; and resolved capsuloligamentous sprain of the right knee.
In discussing why appellant no longer had residuals of his accepted employment injuries,
Dr. Scarlatos stated that on April 18, 2005 appellant sustained a soft-tissue injury superimposed
upon preexisting lumbar spondylosis and degenerative arthritis of the right hip. He did not
address, however, that the claim was accepted for permanent aggravation of right hip arthritis
and permanent aggravation of degenerative disc disease of the low back.14 This omission calls
into question the probative weight to be accorded his opinion. Given that Dr. Scarlatos’ opinion
is not based on a complete and accurate factual and medical history, it is of limited probative
value.15
Dr. Scarlatos’ report also fails to show that all of appellant’s accepted work-related
conditions had resolved. For example, it has been accepted that appellant sustained work-related
spinal stenosis at the L3-4, L4-5 and L5-S1 levels and Dr. Scarlatos diagnosed acquired bilateral
foraminal stenoses at L4-5 and L5-S1. Dr. Scarlatos did not provide a clear opinion that
11

In an October 15, 2009 report, Dr. Botwin stated that appellant was totally and permanently disabled due to
several work-related conditions, including spinal stenosis of the lumbar region, lumbosacral radiculitis and
degenerative joint disease of the lumbar region. In contrast, Dr. Aujla determined on November 20, 2009 that
appellant’s work-related conditions had resolved. He indicated that appellant could only perform limited-duty work,
but posited that his work restrictions were due to nonwork-related conditions.
12

See supra note 9 and accompanying text.

13

See supra note 10 and accompanying text.

14

Dr. Scarlatos made reference to appellant’s preexisting low back and right hip conditions and stated, “There is
no evidence to suggest that there has been an aggravation of this pathology, though the claimant/examinee stated …
that [appellant] had received treatment over the years from several orthopedists and several chiropractic physicians
but felt that the work injury of April 18, 2005 resulted in an increase in intensity and frequency of his usual back and
right lower extremity symptoms.”
15

See William Nimitz, Jr., 30 ECAB 567, 570 (1979) (finding that a medical opinion must be based on a complete
and accurate factual and medical history).

6

appellant’s work-related stenosis had resolved. He did not clearly address whether appellant no
longer had disability or the need for medical care due to the work-related spinal stenosis.
Dr. Scarlatos stated that appellant continued to have symptoms in his right hip, but he did not
provide any specific discussion of whether the accepted condition of right hip bursitis had
resolved. Given these circumstances, he did not provide a rationalized medical report showing
that appellant ceased to have work-related residuals causing wage loss or the need for medical
care.
For these reasons, OWCP improperly terminated appellant’s wage-loss compensation and
medical benefits effective June 6, 2010.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation effective June 6, 2010 on the grounds that he no longer had residuals of his
accepted employment injuries after that date.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 19, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

